                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TIMOTHY PAUL AMBEAU,

                          Plaintiff,
      v.                                            Case No. 19-cv-1616-pp

BROOKE KLEMANN, JENNIFER HOMALSK,
AARON SABLE, LANCE WIERSMA,
KEVIN A. CARR and TONY EVERS,

                        Defendants.
______________________________________________________________________________

ORDER DENYING PLAINTIFF’S MOTION TO AMEND COMPLAINT (DKT. NO.
11) AND DENYING PLAINTIFF’S REQUEST FOR RELIEF FROM JUDGMENT
                                (DKT. NO. 12)
______________________________________________________________________________

      Timothy Paul Ambeau, who is confined at the Brown County Jail and

who is representing himself, filed a complaint under 42 U.S.C. §1983. Dkt. No.

1. On January 13, 2020, the court screened the complaint under 28 U.S.C.

§1915A and dismissed the case for failure to state a claim. Dkt. No. 9. The

plaintiff then filed a motion to amend the complaint. Dkt. No. 12. He also filed

a statement in support of his motion, which the court construes as a request

for relief from judgment. Dkt. No. 13. The court will deny both requests.

      In his motion to amend, the plaintiff simply requests that he be allowed

to amend the complaint. Dkt. No. 11. In his supporting statement/request for

relief, the plaintiff states that he would like to provide the court with his claim,

which is that his probation agent, defendant Klemann, “did prevent me from

finding housing by placing me in custody having me incarcerated [sic].” Dkt.



                                         1

           Case 2:19-cv-01616-PP Filed 06/01/20 Page 1 of 6 Document 13
No. 12 at 1. He also states that the Wisconsin Department of Corrections

Division of Community Corrections mission statement states, “provide, protect,

promote, and partner” and that Klemann failed to assist him. Id. The plaintiff

requests that Klemann “be held accountable for her actions for failing to

uphold her responsibility to the client[.]” Id. at 2. He seeks $75,000 from

Klemann and the other defendants for Klemann’s negligence. Id.

      “Once final judgment has been entered in a case, ‘the district court lacks

jurisdiction to entertain a motion for leave to amend the complaint unless the

plaintiff also moves for relief from the judgment.’” Childress v. Walker, 787

F.3d 433, 442 (7th Cir. 2015) (quoting Foster v. deLuca, 545 F.3d 582, 584

(7th Cir. 2008)). Because the court construed the plaintiff’s supporting

statement as request for relief from judgment, the court will consider that

request under Federal Rule of Civil Procedure 59(e).

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).

      The plaintiff’s motion does not present newly-discovered evidence. This

means that, under Rule 59(e), he is entitled to relief only if he can demonstrate

that the court’s ruling constituted a manifest error of law. A “manifest error of

law” “is not demonstrated by the disappointment of the losing party. It is the


                                         2

         Case 2:19-cv-01616-PP Filed 06/01/20 Page 2 of 6 Document 13
‘wholesale disregard, misapplication, or failure to recognize controlling

precedent.’” Oto v. Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000)

(quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)).

      In his original complaint, the plaintiff alleged that on November 12,

2018, he was released from confinement and admitted to the St. John the

Evangelist Homeless Shelter in Green Bay, Wisconsin. Dkt. No. 1 at 4. He says

that this is a “regional shelter,” meaning that it is open during the winter, from

about November 1 through May 30. Id. The plaintiff alleges that on April 5,

2019, he told his probation agent, defendant Brooke Klemann, that he was

homeless. Id. She allegedly told him that she could not help him at that time,

and she informed him of his next office appointment. Id.

      The plaintiff states that after speaking with Agent Klemann, he called his

brother who lives in Milwaukee. Id. On April 6, 2019, the plaintiff’s brother

allegedly gave him money for a bus ticket, and he took a bus to Milwaukee. Id.

The plaintiff states that he informed Klemann that he was in Milwaukee and

asked her to “transfer [his] probation” to Milwaukee. Id.

      The plaintiff alleges that while in Milwaukee he contacted someone in

probation and parole at the Division of Community Corrections and informed

them that Klemann was his agent. Id. He says that he provided Klemann with

an address where he would be living so that the residence could be assessed

for the probation transfer. Id. at 5. The plaintiff alleges that he had a new agent

in Milwaukee. Id. He states that in May 2019 someone came to assess the




                                         3

         Case 2:19-cv-01616-PP Filed 06/01/20 Page 3 of 6 Document 13
residence, but that his housing was denied. Id. The plaintiff says that this left

him homeless and he lost everything he owned. Id.

      The plaintiff alleges that he contacted Klemann and told her that he was

homeless in Milwaukee. Id. She allegedly said that “there was no way she could

help” and she advised him to return to Green Bay. Id. The plaintiff states that

he told Klemann that the closest he could get was Manitowoc, and then he lost

contact with Klemann because someone stole his phone. Id. The plaintiff says

that he had to search “day by day” to find shelter due to lack of family support

and poor conditions. Id.

      The plaintiff states that his situation is the same as anyone leaving jail,

being released to the Division of Community Corrections with an agent to

accompany him re-entering the community. Id. a 6. He says that once the

court ordered probation, he became a client of Klemann, whose job was to aid

him in a safe and successful completion of the ordered probation. Id. The

plaintiff points to the Division of Community Corrections’ mission statement,

which includes the words “provide protect promote and partner.” Id. The

plaintiff says that Klemann disregarded the mission statement. Id.

      The plaintiff alleges that an agent is deliberately indifferent to adverse

conditions when she is subjectively aware of the condition or danger

complained of by the client but consciously disregards the complaint. Id. at 7.

He also states that “cruel and unusual punishment was inflicted when the

agent was deliberate and indifferent to the medical needs of the client.” Id.




                                         4

        Case 2:19-cv-01616-PP Filed 06/01/20 Page 4 of 6 Document 13
      At screening, the court determined that the plaintiff did not state a claim

against Klemann:

      In this case, the plaintiff alleges that Klemann violated his
      constitutional rights, presumably by not helping him find
      somewhere to live. When the plaintiff told Klemann that he was
      homeless, she told him she could not help him at that time, and she
      advised him of his next office visit appointment. The next day the
      plaintiff moved to Milwaukee. He moved into a residence and
      obtained a Milwaukee-based agent. After the plaintiff’s housing in
      Milwaukee was denied and he became homeless, he contacted
      Klemann who recommended that he return to Green Bay. Soon after,
      he lost contact with Klemann because his cell phone was stolen.

      While the plaintiff was incarcerated, he had a constitutional right to
      be protected from conditions of confinement that denied his “the
      minimal civilized measure of life’s necessities.” Farmer v. Brennan,
      511 U.S. 825, 834 (1994). But the plaintiff was not confined when
      the events he described in the complaint occurred. The plaintiff does
      not allege that Agent Klemann prevented him from finding housing.
      He does not even allege that Klemann was required to find housing
      for him. He does not allege that Klemann knew that he was at risk
      of serious harm but ignored that risk. He alleges only that he
      expected Klemann to help him find housing, but that she didn’t. A
      state actor’s failure to provide someone with assistance does not
      violate the Constitution. Nor does the plaintiff’s claim that Klemann
      violated the DCC’s mission statement violate the Constitution.
      Finally, as to defendants Homalsk, Sable, Wiersma, Carr and Evers,
      the plaintiff says only that he complained to these people. He makes
      no allegations that they did anything to violate his constitutional
      rights.

Dkt. No. 9 at 6-7.

      In his supporting statement/request for relief, the plaintiff states that

Klemann “did prevent me from finding housing by placing me in custody having

me incarcerated [sic].” Dkt. No. 12 at 1 (emphasis added). The plaintiff’s

assertion does not change the court’s determination that the plaintiff has not

stated a claim, when considered along with the plaintiff’s allegations that he

moved from Green Bay to Milwaukee, had a new agent in Milwaukee, became
                                        5

        Case 2:19-cv-01616-PP Filed 06/01/20 Page 5 of 6 Document 13
homeless, did not follow Klemann’s recommendation to return to Green Bay

and lost contact with Klemann when his cell phone was stolen. The plaintiff

reiterates that Klemann’s actions violated the Division of Community

Corrections’ mission statement, but an agency’s violation of its own mission

statement is not the same thing as violating the Constitution, and this court

may grant relief only for violations of the United States Constitution. The

plaintiff has not shown that the court erred in dismissing this case for failure

to state a claim. Though it is true that when a complaint fails to state a claim,

the court often provides a plaintiff with an opportunity to file an amended

complaint, it need not do so when any amendment would be futile, as it would

be in this case. See Childress, 787 F.3d at 441 (quoting Bausch v. Stryker

Corp., 630 F.3d 546, 562 (7th Cir. 2010)).

      The court DENIES the plaintiff’s motion to amend complaint. Dkt. No.

11.

      The court DENIES the plaintiff’s request for relief. Dkt. No. 12.

      Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6

        Case 2:19-cv-01616-PP Filed 06/01/20 Page 6 of 6 Document 13
